LOAN DOCUMENT

PURCHASE AND ASSIGNMENT AGREEMENT




THIS LOAN DOCUMENT PURCHASE AND ASSIGNMENT AGREEMENT (the “Agreement”), is
effective this 30th day of November, 2009 (the “Effective Date”), by and between
ASTRAEA INVESTMENT MANAGEMENT, LP as trustee (“Assignor” or “Seller”), and
GLOBAL CASINOS, INC. (“Assignee” or “Buyer”),

RECITALS

A.

Assignor is a party to certain loan documents which evidence a loan by Assignor
to Casinos, USA, Inc. (“Casinos” or “Borrower”), and more particularly described
on Exhibit A attached hereto and incorporated herein by this reference and
collectively referred to herein as the “Loan Documents.”

B.

Assignee desires to purchase all of Assignor’s rights, title, and interest in
and to the Loan Documents, and Assignor is willing to do so on the terms and
conditions set forth in this Agreement.

C.

Further, Assignor is willing to transfer to Assignee all of Assignor’s rights,
title, and interest in and to the Loan Documents on the terms and conditions set
forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.

Purchase of Loan Documents.  At the Closing (defined below), Assignor shall
sell, and Assignee shall buy, the Loan Documents; in consideration, Assignee
shall pay to Assignor the sum of Seven Hundred Twenty-One Thousand Twenty
Dollars and 51/100 Dollars ($721,020.51) plus accrued interest of $474.10 per
day from November 18, 2009 to the closing date  (the “Purchase Price”).

2.

Payment of Purchase Price.  Buyer shall remit the Purchase Price to Seller at
Closing by delivering to Seller a cashier's check therefor or, at the Seller's
option, by wire transfer thereof in immediately available funds to an account
designated by Seller.




(a)

Any interest and/or principal payments under the Note received by Seller prior
to the Closing shall be for the account of Seller.  




(b)

Any interest and/or principal payments under the Note received by Buyer or
Seller after the Closing shall be for the account of Buyer.




(c)

In the event Seller receives any principal on the Loan Documents between the
date hereof and the Closing Date, such payments shall be for the account of the
Seller and the Purchase Price will be reduced by the amount of such principal
reduction.











--------------------------------------------------------------------------------




3.

Closing.  Closing of the transactions contemplated hereunder (“Closing”) shall
occur at a time and place mutually agreed upon by the parties hereto, but in no
event later than 1:00 p.m., November 30, 2009.  Assignee will be responsible for
its legal costs and for the administrative closing costs of the transaction
(filing fees, title insurance, etc.), and at Closing, will pay $4,000 to
Assignor to cover Assignor’s legal costs.

4.

Assignment of Loan Documents.  At Closing, Assignor shall assign to Assignee the
Loan Documents free and clear of any liens, encumbrances, pledges or claims of
third parties, without recourse and without representation or warranty except as
set forth in this Agreement. The form of the executed Assignments to be
delivered at Closing by Assignor are attached hereto as Exhibit B, and
incorporated herein by reference.

5.

 No Merger.  The parties acknowledge and agree that it is their intention that
all of the Loan Documents will remain in full force and effect after the
transactions contemplated by this Agreement have been consummated.  To the
extent allowed by law, the parties further acknowledge and agree that the
interests of Borrower in the Property will not merge with the interests of
Assignee in the Property created by the Loan Documents.  It is the express
intention of each of the parties (and all of the conveyances provided for herein
will so recite) that such interests of Borrower and Assignee in the Property
will not merge, but be and remain at all times separate and distinct,
notwithstanding any union of said interests at any time by purchase, termination
or otherwise and that the liens held by Assignee against the Property created by
certain of the Loan Documents will remain at all times valid and continuous
liens against the Property.  Assignee specifically reserve the right to assert
all claims held by Assignee against the collateral described in the Loan
Documents from time to time after the Closing Date subject, however, to the
terms of this Agreement.

6.

Assignor’s Representations.  Assignor represents, warrants, and covenants to
Assignee the following:

(a)

Assignor has not further assigned, pledged, hypothecated or otherwise
transferred any of its rights or interests under the Loan Documents, or any one
of the Loan Documents, to any other party or parties and is the owner of such
rights and interests; the Loan Documents (except the Deed of Trust listed in
Exhibit A, which is also for the benefit of other noteholders referenced
therein) are not subject to any other mortgage, security interest, pledge, lien,
charge, encumbrance or title retention or other security agreement or
arrangement of any nature whatsoever;  

(b)

Seller’s assignment of the Loan Documents, and each of them, to Buyer shall be
free and clear of any and all mortgage, security interest, pledge, lien, charge,
encumbrance or title retention or other security agreement or arrangement of any
nature whatsoever of any third party, except any rights of other noteholders
referenced in the Deed of Trust;   

(c)

To the best of the knowledge of Assignor and except for the Loan Documents
listed on Exhibit A hereto, there exist no other agreements, documents,
instruments or commitments to which Seller is a party that effects, modifies,
impairs or





2







--------------------------------------------------------------------------------

limits in any manner whatsoever the rights of the holder of the Loan Documents
which would be binding upon Buyer or limit, modify or impair the rights of Buyer
under the Loan Documents;

(d)

As of Closing, the outstanding and unpaid principal balance of the Note is
 $721,010.51;  

(e)

To the best of the knowledge of Assignor, Exhibit A sets forth a true and
complete list of all the agreements, documents, and instruments evidencing or
securing the transactions contemplated by the Loan Documents;

(f)

As of Closing, Assignor has no claims or causes of action against Assignee or
Borrower, except claims or causes of action arising under the Loan Documents;
and

(g)

Assignor is duly authorized by all appropriate corporate action to undertake and
perform this Agreement.

7.

Assignee’s Representations and Other Agreements.  Assignee represents, warrants
and covenants to Assignor the following:

(a)

Assignee has conducted its own investigation and analysis of the Borrower, the
Loan Documents, the real property owned by Borrower located in Black Hawk,
Colorado and any other collateral securing the Loan Documents (collectively the
“Property”) and is not relying on any representations or warranties of Assignor,
or any documentation including any underwriting materials, third party reports,
including environmental reports, pertaining to the Property or the Borrower,
whenever provided to Assignee by Assignor, except for those representations and
warranties specifically made by Assignor in this Agreement.  Assignee
acknowledges that the Borrower is in default under the Loan Documents.

(b)

Assignee is duly authorized by all appropriate corporate action to undertake and
perform this Agreement.

(c)

As between Assignor and Assignee, Assignor shall have no liability for and shall
have no obligation to indemnify Assignee from any debt, claim, obligation or
liability for hazardous waste or other environmental contamination on or in the
Property, if any.

(d)

As of the date hereof, Assignee or Borrower have no claims or causes of action
against Assignor pertaining to the Property or the Loan Documents or Assignee’s
loan secured by the Property.

(e)

Assignee possesses reasonable sophistication in financial matters and has
elected to purchase the Loan Documents based on their own investigation,
including environmental diligence, and is not relying on any documents,
diligence materials,





3







--------------------------------------------------------------------------------

whenever obtained, or any statements whatsoever by Assignor, other than the
Assignor Representations in Section 6.

8.

Further Assurances.  Assignee shall, at its own cost and expense, execute,
acknowledge, file, and record such further documents and instruments and shall
take such other actions as may be reasonably required or appropriate to carry
out the intent and purposes of this Agreement including, without limitation, the
preparation, execution, and filing of a Form UCC-3.  After Closing, Assignor
will provide such other and further information or documentation regarding the
Loan as Assignee may request, provided such requests are reasonable.

9.

Attorneys’ Fees.  In the event of dispute under this Agreement, the prevailing
party shall be obligated to pay the non-prevailing party’s (whether or not suit
is filed) reasonable attorney’s fees and costs incurred in connection with such
dispute, including without limitation any and all costs and fees incurred in any
insolvency, bankruptcy or similar proceedings, state or federal, whether
voluntarily or involuntarily commenced.

10.

Binding on Heirs and Successors.  This Agreement shall be binding on and shall
inure to the benefit of the successors and assigns of the parties hereto.

11.

Entire Agreement, Modification, Waiver.  This Agreement, together with documents
and instruments delivered in connection herewith, contain the entire agreement
of the parties relating to the subject matter hereof.  Any oral representations,
supplements or modifications concerning this Agreement shall be of no force or
effect unless contained in a subsequent written modification signed by the party
to be charged.  No waiver of any of the provisions of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver.  No waiver shall
be binding unless executed in writing by the party making the waiver.

12.

Governing Law and Arbitration.  This Agreement is executed and intended to be
performed in the State of Colorado, and the laws of that State shall govern its
interpretation and effect.  Any dispute or claim in law or equity between the
parties arising out of this Agreement or any resulting transaction which is not
settled though mediation within thirty (30) days shall be decided by neutral,
binding arbitration in Boulder County, Colorado, and not by court action, except
as provided by Colorado law for judicial review of arbitration proceeding.  The
arbitration shall be conducted in accordance with the rules of either the
American Arbitration Association (AAA) or Judicial Arbitration and Mediation
Services, Inc. (JAMS).  The claimant first filing for the arbitration shall make
the selection between AAA and JAMS rules.  The parties to arbitration may agree
in writing to use different rules and/or arbitrator(s).  In all other respects,
the arbitration shall be conducted in accordance with the Federal Rules of Civil
Procedure.  In any arbitration, the prevailing party shall be entitled to
recover its costs and attorney’s fees incurred in both the mediation and
arbitration. Judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. The parties shall have the
right to discovery in accordance with the Federal Rules of Civil Procedure.  The
filing of a judicial action to enable the recording of a notice of pending
action, for order of attachment, receivership, injunction, or other provisional
remedies, shall not constitute a waiver of the right to arbitrate under this
provision.





4







--------------------------------------------------------------------------------

13.

Captions.  The captions and section headings used herein are for convenience and
for ease of reference only and constitute no part of this Agreement or
understanding between the parties hereto, and no reference shall be made thereto
for the purpose of construing or interpreting any of the provisions hereof.

14.

Survival of Warranties.  The warranties and representations, and covenants of
the parties hereunder shall survive the transactions contemplated herein

15.

Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

16.

Parties in Interest.  Nothing in this Agreement, whether express or implied, is
intended to confer any rights or remedies under or by reason of this Agreement
on any persons other than the parties to it and their respective successors and
assigns, nor is anything in this Agreement intended to relieve or discharge the
obligation or liability of any third persons to any party to this Agreement, nor
shall any provision give any third persons any right of subrogation or action
over or against any party to this Agreement.

17.

Singular, Plural, etc.  Whenever the singular number is used herein and when
required by the context, the same shall include the plural, and the masculine
gender shall include the feminine and neuter genders, and the word “person”
shall include corporation, firm, partnership, joint venture, trust, estate, or
other association.

18.

Invalidity.  In the event that any condition, covenant, promise, or other
provision herein contained is held to be invalid or void by any court of
competent jurisdiction, the same shall be deemed severable from the remainder of
this Agreement and shall in no way affect any other covenant, promise,
condition, or other provision herein contained.  If such condition, covenant,
promise, or other provision shall be deemed invalid due to its scope or breadth,
such provision shall be deemed valid to the extent of the scope or breadth
permitted by law.

19.

Exhibits and Schedules.  All Exhibits and Schedules referred to herein are
hereby attached hereto and incorporated herein by this reference with the same
force and effect as if fully set forth herein

20.

Execution.  This Agreement shall be executed in duplicate original.  Transmittal
of fully-executed signature pages to the other party by facsimile shall be
deemed to constitute execution, provided original signature pages are
simultaneously transmitted to that party by overnight mail.

21.

Default.   Notwithstanding anything herein to the contrary, if either party
fails to make the required deliveries at the Closing or otherwise defaults under
this Agreement, then the non-defaulting party shall have the right to terminate
this Agreement and thereupon this Agreement shall be null and void and of no
legal effect whatsoever.  If so terminated, each party hereto shall suffer their
own losses, costs, expenses or damages arising out of, under or related to this
Agreement.





5







--------------------------------------------------------------------------------

22.

Assignee’s Indemnity.   Assignee shall indemnify, defend and hold the Assignor
harmless from and against any and all losses, liabilities, damages, costs and
obligations, or actions or claims in respect thereof, including reasonable
counsel fees, which the Assignor may suffer or incur arising out of or based
upon:

(a)

the breach of any representation, warranty, covenant or agreement of Assignee
contained in this Agreement; and

(b)

the Assignee's use of any of the Loan Documents after the Closing.

23.

Conditions Precedent to Closing.  The obligation of performance by the Assignor
and Assignee of their respective obligations under this Agreement is subject to
the condition that on the Closing Date no suit, action or other proceeding shall
be pending before any court or governmental or regulatory authority which seeks
to restrain or prohibit or to obtain damages or other relief in connection with
this Agreement or the consummation of the transactions contemplated by this
Agreement. The performance of Assignor of its obligations under this Agreement
is further subject to the condition that the Assignor has not, on or before the
Closing Date, received a tender of funds from or on behalf of the parties
obligated under the Loan Documents sufficient to satisfy all obligations
thereunder.  

24.

Assignor’s Indemnity.   Assignor shall indemnify, defend and hold the Assignee
harmless from and against any and all losses, liabilities, damages, costs and
obligations, or actions or claims in respect thereof, including reasonable
counsel fees, which the Assignee may suffer or incur arising out of or based
upon the breach of any representation of Assignor contained in Section 6 this
Agreement.

25.     

Release.  In consideration of the covenants contained herein, the receipt and
sufficiency whereof are hereby acknowledged, Assignor and Assignee, together
with their respective subsidiaries, officers, directors, employees, attorneys,
agents, shareholders,  successors and affiliates, both past and present, on the
other, each hereby irrevocably and unconditionally releases, acquits and forever
discharges the other party, together with its affiliates, agents, employees,
officers, directors, representatives and successors, of and from any and all
charges, complaints, grievances, claims, actions, causes of action, suits,
liabilities, obligations, promises, agreements, demands, controversies, rights,
damages, costs, debts, losses, expenses (including attorneys' fees and costs
actually incurred or to be incurred), from any rights claimed or asserted by any
reason and any other rights, whether statutory, contractual, or tortious, known
or unknown, foreseen or unforeseen, at law or in equity, including damages and
consequences known or foreseen resulting from or which may result from any
matter, transaction, fact, occurrence or conduct which has occurred or does or
shall otherwise exist, at or prior to the date hereof, including, but not
limited to, any and all liability for claims, damages, or causes of action of
whatsoever kind, known or unknown.  This Release shall become effective at
Closing and shall survive the transaction set forth herein.





6







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as set forth below.

ASSIGNOR:




ASTRAEA INVESTMENT MANAGEMENT, LP




By:

/s/ Bruce Leadbetter__________

Name:

Bruce Leadbetter

Title:  Managing Partner

ASSIGNEE:




GLOBAL CASINOS, INC.




         

By: __/s/ Clifford L. Neuman__

Name: Clifford L. Neuman

Title:    President     

  








7







--------------------------------------------------------------------------------







EXHIBIT A

LOAN DOCUMENTS







A.

Promissory Note and Loan Agreement dated January 17, 1997, in the original
principal amount of $783,103.56, executed by Casinos USA, Inc.

B.

Agreement and Amendment to Promissory Note dated as of August 31, 2002.

C.

Second Amendment to Promissory Note dated March 18, 2008.

D.

Agreement dated March 18, 2008

E.

Deed of Trust executed by Casinos USA, Inc. for the benefit of Astraea
Investment Management,  LP, dated January 17, 1997, and recorded  April 1, 1997,
in the real property records of the Clerk & Recorder for Gilpin County,
Colorado, (“Records”) at Book 617, Page 464;

F.

Security Agreement dated August 31, 2002 executed by Casinos USA, Inc.











8







--------------------------------------------------------------------------------

EXHIBIT B-1

ASSIGNMENT OF DEED OF TRUST







THIS ASSIGNMENT is entered into effective this 30th day of November, 2009 by and
between Astraea Investment Management, LP, ("Assignor") and Global Casinos,
Inc., a Utah corporation ("Assignee").




WITNESSETH




WHEREAS, Assignee is a Beneficiary of that certain Deed of Trust executed by
Casinos USA, Inc. dated January 17, 1997 and filed for record in the Clerk and
Recorder’s Office of Gilpin County, Colorado on April 1, 1997 in the real
property records of the Clerk & Recorder for Gilpin County, Colorado (“Records”)
at Book 617, Page 464; (“Deed of Trust”) securing repayment of a promissory note
in the original principal amount of $783,103.56 (“the Note”) and encumbering the
real property described on Exhibit “A” attached hereto and incorporated herein
by reference; and




WHEREAS, Assignor agrees to assign all of its right, title and interest in and
to the Deed of Trust to Assignee and is simultaneously assigning the Note to
Assignor.




NOW THEREFORE, in consideration of the mutual promises made herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:




1.

Assignment.  Effective November 30, 2009 (the "Assignment Date"), Assignor
hereby assigns, transfers and conveys to Assignee any and all of Assignor's
right, title and interest in and to the Deed of Trust, and the right to exercise
any and all rights and remedies of the Assignor,  thereunder with respect to the
Collateral described therein.  Assignor represents and warrants that (i)
Assignor has the right, power and authority to execute this Assignment; (ii)
that to the best of Assignor’s knowledge the Deed of Trust is a good, valid and
binding agreement of the parties thereto, and their assignees, and is in full
force and effect in accordance with its terms which have not been amended or
modified; and (iii) that no act or omission on the part of Assignor has occurred
which would constitute a default under the Deed of Trust.  Assignor disclaims
any further interest in the Deed of Trust.




2.

Acceptance and Indemnification.  Assignee hereby accepts the foregoing
assignment and transfer and promises to observe and perform all services and
obligations required of Assignor under the Deed of Trust accruing on or after
the Assignment Date or otherwise attributable to the period commencing on said
date and continuing thereafter for so long as the Deed of Trust remains in full
force and effect.  




3.

Binding Effect.  This Agreement shall be binding upon the parties hereto, their
successors and assigns.











9







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first above written.




ASSIGNOR:




ASTRAEA INVESTMENT MANAGEMENT, LP







By:

/s/ Bruce Leadbetter

Its:  Managing Partner







ASSIGNEE:




GLOBAL CASINOS, INC.







By:

/s/ Clifford L. Neuman

Clifford L. Neuman, its President





10







--------------------------------------------------------------------------------







STATE OF TEXAS

)

) ss

COUNTY OF DALLAS

)




The foregoing instrument was acknowledged before me this 30th  day of November,
2009, by Bruce Leadbetter  as Managing Partner of Astraea Investment Management,
LP.




Witness my hand and official seal.




My commission expires:   March 5, 2012

/s/ Jessica Turpen

Notary Public  

14185 Dallas Pkwy # 1020

Dallas, TX  75254







STATE OF COLORADO

)

) ss

COUNTY OF BOULDER

)




The foregoing instrument was acknowledged before me this 30th day of November
2009, by Clifford L. Neuman, President of Global Casinos, Inc., a Utah
corporation.




Witness my hand and official seal.




My commission expires:  April 6, 2013




/s/ Melissa A. Perry

Notary Public  

1507 Pine Street

Boulder, CO  80302








11







--------------------------------------------------------------------------------




EXHIBIT A




Lot 5 and the Easterly 30 feet of Lot 4 laying perpendicular to Lot 5, Block 40,
City of Black Hawk in the County of Gilpin, State of Colorado

















12







--------------------------------------------------------------------------------

EXHIBIT A-2

ASSIGNMENT OF NOTE







THIS ASSIGNMENT is entered into effective this 30th day of November, 2009 by and
between ASTRAEA INVESTMENT MANAGEMENT, LP ("Assignor") and GLOBAL CASINOS, INC.,
a Utah corporation ("Assignee").




WITNESSETH




WHEREAS, Assignor is the Holder of that certain Promissory Note from Casinos
USA, Inc. in the original principal amount of $783,103.56 ("Note"); and




WHEREAS, Assignor desires to assign all of its right, title and interest in and
to the Note to Assignee.




NOW THEREFORE, in consideration of the mutual promises made herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:




1.

Assignment.  Effective November 30, 2009 (the "Assignment Date"), Assignor
hereby assigns, transfers and conveys to Assignee any and all of Assignor's
right, title and interest in and to the Note and the right to collect all sums
due thereunder.  Assignor represents and warrants that (i) Assignor has the
right, power and authority to execute this Assignment; (ii) that the Note is the
good, valid and binding agreement of the parties thereto and their assignees and
is in full force and effect in accordance with its terms which were amended
pursuant to the “Agreement and Amendment to Promissory Note” effective September
17, 2002 and the “Agreement” effective March 18, 2008.  Assignor disclaims any
further interest in the Note and any further right to collect sums due
thereunder.




2.

Acceptance and Indemnification.  Assignee hereby accepts the foregoing
assignment and transfer and promises to observe and perform all services and
obligations required under the Note accruing on or after the Assignment Date or
otherwise attributable to the period commencing on said date and continuing
thereafter for so long as the Note remains in full force and effect.  Assignee
shall indemnify, defend and hold harmless Assignor, its affiliates, agents and
assigns, from any and all claims, demands, actions, causes of action, suits,
proceedings, damages, liabilities, costs and expenses of every nature
whatsoever, including attorneys' fees, which arise from or relate to the Note on
or after the Assignment Date.




3.

Binding Effect.  This Agreement shall be binding upon the parties hereto, their
successors and assigns.











13







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first above written.




ASSIGNOR:




ASTRAEA INVESTMENT MANAGEMENT, LP










By: /s/ Bruce Leadbetter

Its:  Managing Partner







ASSIGNEE:




GLOBAL CASINOS, INC.

A Utah corporation







By: /s/ Clifford L. Neuman

Clifford L. Neuman, its President








14





